       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 1 of 99




               IN THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

AREBE TAYLOR,                      }
    Plaintiff,                     }                 Civil Action No.
                                   }
     vs.                           }
                                   }
BOARD OF REGENTS OF THE UNIVERSITY }
SYSTEM OF GEORGIA d/b/a THE        }
UNIVERSITY OF GEORGIA,             }               JURY DEMAND
    Defendant,                     }



                                 COMPLAINT

      COMES NOW, AREBE TAYLOR (hereafter referred to as “Plaintiff”), in

the above-styled case, and files this Complaint against the BOARD OF REGENTS

OF THE UNIVERSITY SYSTEM OF GEORGIA d/b/a THE UNIVERSITY OF

GEORGIA (hereafter referred to as “UGA” or “Defendant”), and shows this

Honorable Court the following:




                                      1
            Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 2 of 99




                                     TABLE OF CONTENTS
PARTIES....................................................................................................................3
JURISDICTION AND VENUE ................................................................................4
FACTS AS TO UGA .................................................................................................5
FACTS AS TO PLAINTIFF......................................................................................9
   A.       PLAINTIFF’S ACADEMIC PROGRESS AT UGA..................................12

   B.       REPORTED PLAGIARISM .......................................................................15

   C.       FACILITATED DISCUSSION ..................................................................16

   D.       CONTINUED DISCUSSION .....................................................................20

   E.       AHP’S DECISION AT PLAINTIFF’S CONTINUED DISCUSSION......28

   F.       UGA’S DISMISSAL OF PLAINTIFF .......................................................31

   G.       PLAINTIFF’S APPEAL OF UGA’S DISMISSAL....................................36

   H.       OTHER POLICY VIOLATIONS AND ADDITIONAL FACTS..............37

COUNT I - VIOLATION OF PROCEDURAL DUE PROCESS § 1983 ..............44
COUNT II - VIOLATION OF SUBSTANTIVE DUE PROCESS § 1983 ............53
COUNT III - RACE AND NATIONAL ORIGIN DISCRIMINATION 42 U.S.C. §
2000d ........................................................................................................................66
COUNT IV - RACE DISCRIMINATION 42 U.S.C. § 1981 .................................72
COUNT V - BREACH OF CONTRACT................................................................78
COUNT VI - UNJUST ENRICHMENT .................................................................88
PRAYER - COUNT I - VIOLATION OF PROCEDURAL DUE PROCESS - 42 §
1983 ..........................................................................................................................92


                                                               2
            Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 3 of 99




PRAYER - COUNT II - VIOLATION OF SUBSTANTIVE DUE PROCESS - 42
§ 1983 .......................................................................................................................93
PRAYER - COUNT III - RACE AND NATIONAL ORIGIN DISCRIMINATION
- 42 U.S.C. 2000d (TITLE VI) ................................................................................95
PRAYER - COUNT IV - RACE DISCRIMINATION 42 U.S.C. 1981 .................96
PRAYER - COUNT V - BREACH OF CONTRACT ............................................97
PRAYER - COUNT VI - UNJUST ENRICHMENT ..............................................97




                                                        PARTIES

                                                           1.

         Plaintiff is a resident of Gwinnett County, Georgia.

                                                           2.

         UGA is a public research university and has presently and has at all relevant

times herein had its main campus at and around 220 South Jackson Street, Athens,

Georgia 30602-1661(Clarke County). UGA has numerous satellite campuses,

including the Gwinnett Campus at 2530 Sever Road, Lawrenceville, Georgia,

30043, at which many events in this case took place.




                                                                3
        Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 4 of 99




                                        3.

      Process may be served upon UGA through Chancellor of the Board of

Regents of the University System of Georgia, to wit Dr. Steve Wrigley, at 270

Washington Street, S.W., Atlanta, GA 30334.


                           JURISDICTION AND VENUE

                                        4.

      Pursuant to 28 U.S.C. § 1331 [federal question] and 28 U.S.C. § 1343 [civil

rights], this Court has original jurisdiction over the claims set forth in Counts I-IV

of Plaintiff’s Complaint about violations of due process, race discrimination, and

national origin discrimination, which arise under 42 U.S.C. § 1983, as amended, 42

U.S.C. § 2000d et seq., as amended (Title VI), and 42 U.S.C. § 1981, as amended.

                                        5.

      Pursuant to 28 U.S.C. § 1367 [supplemental jurisdiction] and 28 U.S.C. §

1391 [venue], this Court has supplemental jurisdiction over the state law claims set

forth in Counts V and VI of Plaintiff’s Complaint about breach of contract and

unjust enrichment upon consent by the state.




                                             4
        Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 5 of 99




                                       6.

      Jurisdiction and venue are therefore proper in this action.


                               FACTS AS TO UGA

                                       7.

      UGA is a public research university with 29,765 undergraduates, 9,382

graduate/professional students, and a part of the University System of Georgia.

                                       8.

      The University System of Georgia has 341,485 students, roughly the

population of each of the following countries (not all combined): Belize, The

Bahamas, Barbados, and Iceland. Many countries are much smaller, and many

more are not that much more populous.

                                       9.

      UGA is both a privately and federally funded public educational institution.

                                       10.

      UGA receives federal financial assistance.

                                       11.

      UGA employs 10,856 people and the University System of Georgia employs

157,770 people.


                                            5
        Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 6 of 99




                                       12.

      UGA is accredited by the Southern Association of Colleges and Schools

Commission on Colleges (SACSCOC), the Council on Education for Public Health

(CEPH), and the National Environmental Health Sciences and Protection

Accreditation Council (EHAC).

                                       13.

      At all times material herein, UGA operated a place of education and

research, and was a degree granting institution.

                                       14.

      According to UGA’s website, the Department of Health Policy and

Management is, “dedicated to preparing its student to be leaders in the public

health field,” and “[a]reas of study include policy analysis, public health law and

ethics, health economics, health care finance, public health and health care system

management with the aim of improving health care quality and access.”

                                       15.

      During Plaintiff’s DrPH studies at UGA, Dr. Stuart Feldman was the Interim

Head and Graduate Coordinator of UGA’s Department of Health Policy and

Management (hereafter referred to as “HPAM”) and a professor emeritus.




                                          6
        Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 7 of 99




                                     16.

      During Plaintiff’s DrPH studies at UGA, Dr. Brittani L. Harmon was the

Doctor of Public Health (hereafter referred to as “DrPH”) Program

Director/Coordinator for UGA’s Department of HPAM and a clinical assistant

professor.

                                     17.

      UGA’s DrPH program is controlled and supervised by the DrPH Steering

Committee.

                                     18.

      The DrPH Steering Committee is in charge of approving students to take the

Doctor of Public Health Comprehensive Examination Course (hereafter referred to

as “comprehensive exam course”).

                                     19.

      During Plaintiff’s DrPH studies at UGA, the DrPH Steering Committee was

chaired by Dr. Brittani L. Harmon and its other members included Dr. Stuart

Feldman, Dr. Donald Lloyd, Dr. Mary Ann Johnson, and Ms. Dell Whitehead.




                                        7
        Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 8 of 99




                                        20.

      During Plaintiff’s DrPH studies at UGA, a DrPH Advisory Committee was

to be appointed to a student before the end of their first year of residence in the

DrPH program and,

      “The advisory committee, in consultation with the student, is charged with
      planning the student’s program of study. It is also charged with approving
      the program of study, arranging the comprehensive written and oral
      examinations, approving a subject for the dissertation, approving the
      completed dissertation, and approving the student’s defense of his or her
      research. The committee should advise the student of required research skills
      and other requirements.” See Exhibit A.

                                        21.

      During Plaintiff’s DrPH studies at UGA, the comprehensive exam course

was to be administered by a student’s Advisory Committee. See Exhibit B.

                                        22.

      Despite asking all throughout his DrPH studies, Plaintiff was never

appointed an Advisory Committee.

                                        23.

      During Plaintiff’s DrPH studies at UGA, Dr. Brittani L. Harmon and Dr.

Stuart Feldman violated the governing policies regarding Advisory Committees for

DrPH students by refusing to appoint an Advisory Committee to Plaintiff and




                                           8
        Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 9 of 99




instead relied on short-term improperly appointed Comprehensive Exam

Committees to administer Plaintiff’s comprehensive exam course.

                                        24.

      During Plaintiff’s DrPH studies at UGA, the improperly appointed

Comprehensive Exam Committee assigned to Plaintiff was chaired by Dr. Brittani

L. Harmon and its other members included Dr. Stuart Feldman, Dr. Dale Green,

and Dr. George Khalil.

                                        25.

      Dr. Brittani L. Harmon and Dr. Stuart Feldman enjoyed substantial if not

complete supervisory authority within UGA’s DrPH program’s chain of command

and the ability to institute corrective measures with regards to Plaintiff’s

grievances brought within this Complaint.


                             FACTS AS TO PLAINTIFF

                                        26.

      Plaintiff is a Black male, and thus a member of a protected class.




                                           9
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 10 of 99




                                      27.

      On or around July 30, 2015, Plaintiff was admitted to UGA’s College of

Public health (hereafter referred to as “CPH”) as a doctoral student in the DrPH

program.

                                      28.

      Since 2017, the DrPH program has been located at UGA’s Gwinnett

Campus.

                                      29.

      Plaintiff was the only Black male student in a cohort of three (3) students

admitted into UGA CPH’s DrPH program in 2015.

                                      30.

      Plaintiff was born in Sierra Leone, a country in West Africa, and holds dual

citizenship from Sierra Leone, and since 2011, the United States.

                                      31.

      Plaintiff is non-native English speaker, though he can speak four (4)

languages including English.

                                      32.

      In 2013, Plaintiff graduated from the Georgia Institute of Technology,

School of Industrial and Systems Engineering (ISYE) with a Master of Science in

                                         10
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 11 of 99




International Logistics and maintained a 3.9 GPA. This achievement was a major

milestone in his “American Dream.”

                                       33.

      On or around June 5, 2017, Plaintiff was also accepted to Georgia Southern

University’s Doctor of Public Health program.

                                       34.

      Plaintiff chose to matriculate to UGA because of UGA CPH’s published

commitment to provide a Doctoral Advisory Committee one year into a student’s

progression into the DrPH program that will support students towards successful

completion of the doctoral program.

                                       35.

      Plaintiff’s research interest is in healthcare supply chain management. His

interest was inspired by Plaintiff’s role as Logistics Coordinator working with the

United Nations Humanitarian Assistance Coordination Unit, during the 10 years of

bloody civil wars in his native country, Sierra Leone.




                                         11
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 12 of 99




               A. PLAINTIFF’S ACADEMIC PROGRESS AT UGA


                                       36.

      Prior to Plaintiff's dismissal, since his admission into the DrPH program,

Plaintiff was a full-time student, never failed any class, never missed a semester,

maintained a 3.43 GPA, and was in good academic standing. See Exhibit C, Page

1.

                                       37.

      Prior to Plaintiff’s dismissal, except for the DrPH’s comprehensive exam

course and Plaintiff’s doctoral dissertation and associated residency/graduate

internship (13 credit hours), Plaintiff had taken and passed all the DrPH program’s

required courses and classes (58 credit hours).

                                       38.

      Prior to his dismissal, Plaintiff had already secured his placement in a

graduate internship at the Center for Disease Control and Prevention (CDC).

                                       39.

      Additionally, Plaintiff was the only student among his 2015 cohort of three

(3) students that attempted or successfully passed the Certified in Public Health

professional certification in 2018 by the National Board of Public Health

Examiners (NBPHE).
                                         12
          Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 13 of 99




                                         40.

         Unlike other UGA administrators and professors that replied with words of

congratulation to Plaintiff’s email news informing them of his passing the Certified

in Public Health professional certification, Dr. Stuart Feldman ignored Plaintiff’s

email.

                                         41.

         In the Fall of 2018, on or around October 12-19, 2018, Plaintiff attempted

but was unsuccessful in passing his first attempt at the DrPH’s comprehensive

exam course.

                                         42.

         At that time, Plaintiff was given written feedback by grading faculty, Dr.

George Khalil and Dr. Dale Green, on both assignment questions.

                                         43.

         Plaintiff also met with two faculty members regarding the two written

assignment questions regarding his poor academic performance, though the

comprehensive examination course rubric was never filled out for Plaintiff and

Plaintiff was not graded according to a stipulated grading rubric, and only given a

total evaluative statement of “Fail.”




                                           13
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 14 of 99




                                       44.

      Plaintiff’s feedback on his first attempt of the comprehensive exam course

consisted mainly of comments regarding Plaintiff’s grammatical, spelling, and

formatting mistakes.

                                       45.

      Naturally, as someone whose first language is not English, and though UGA

never offered despite clearly seeing Plaintiff’s need, Plaintiff had an understanding

that UGA wanted him to enlist the help of a proofreader.

                                       46.

      According to the UGA CPH’s 2019-2020 Student Handbook, any student

that fails the comprehensive exam course twice will be automatically dismissed

from the DrPH program by the department of Health Policy and Management or by

the CPH. See Exhibit D, Page 9.

                                       47.

      In the Spring of 2019, on or around March 8-17, 2019, Plaintiff had his

second attempt at the DrPH’s comprehensive exam course.




                                         14
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 15 of 99




                                       48.

      On or around March 17, 2019, Plaintiff submitted two separate assignment

questions that comprised the entire written portion of his comprehensive

examination course.


                           B. REPORTED PLAGIARISM


                                       49.

      On or around April 3, 2019, Plaintiff was notified by the UGA Academic

Honesty and Student Appeals Office that the second of the two (2) submitted

assignment questions of the written portion of Plaintiff’s comprehensive exam

course was flagged for possible plagiarism. See Exhibit E.

                                       50.

      Plaintiff had never been accused of any academic or disciplinary misconduct

throughout his entire academic career until this incident on April 3, 2019.

                                       51.

      According to UGA’s Academic Honesty Policy, “The forums used in

academic honesty matters are intended to enhance educational opportunities while

providing appropriate consequences when academic dishonesty occurs.” See

Exhibit F, Page 3.


                                         15
         Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 16 of 99




                                        52.

        The procedures used by the Academic Honesty Policy are designed to “1)

protect the rights and interests of students and other members of the university

community, 2) guarantee fundamental fairness to all, and 3) ensure order.” See

Exhibit F, Page 3.


                           C. FACILITATED DISCUSSION


                                        53.

        In accordance with UGA’s process for handling matters related to academic

honesty, the Office of Academic Honesty scheduled a Facilitated Discussion for

Plaintiff, Dr. Brittani L. Harmon, and an appointed facilitator on or around April

18, 2019, in Athens, Georgia, to potentially attempt to reach an agreement about

the matter and, if dishonesty was involved, mutually agree to appropriate

consequences for the student, Plaintiff. See Exhibit F, Page 9.

                                        54.

        Plaintiff did not have any advocate, much less an effective advocate at this

time.




                                          16
        Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 17 of 99




                                        55.

      Plaintiff was given no formal warning of his rights or the potentially

academically fatal consequences that could result from the administrative

proceeding that was beginning.

                                        56.

      During the Facilitated Discussion, on or around April 18, 2019, among

Plaintiff, Dr. Brittani L. Harmon, and an appointed facilitator, Plaintiff showed

evidence that the alleged plagiarism violation was due to an accidental submission

of the wrong document, not his final draft, and that the correct document that

Plaintiff intended to submit, his final draft, did not contain the alleged plagiarism

violation.

                                        57.

      Plaintiff showed that the draft version of the answer for the second

assignment question that was accidentally submitted contained one paragraph, out

of the thirty-one (31) total pages he wrote to answer the second assignment

question, that was deleted in the final version that Plaintiff intended to submit.




                                          17
        Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 18 of 99




                                        58.

      Plaintiff showed that the final version of the answer for the second

assignment question that he intended to submit did not contain the paragraph that

was flagged for possible plagiarism.

                                        59.

      Plaintiff showed that both documents, the draft version that was accidentally

submitted and the final version that Plaintiff intended to submit, were created

before the date and time he submitted the answer for his comprehensive exam

course’s second assignment question.

                                        60.

      During the Facilitated Discussion, on or around April 18, 2019, between

Plaintiff, Dr. Brittani L. Harmon, and an appointed facilitator, Dr. Brittani L.

Harmon disclosed that Dr. Stuart Feldman and the Department HPAM had already

made a predetermined dismissal decision, and that Plaintiff’s admission to the

accidental plagiarism should warrant an automatic dismissal from the DrPH

program.

                                        61.

      During the Facilitated Discussion, on or around April 18, 2019, between

Plaintiff, Dr. Brittani L. Harmon, and an appointed facilitator, no agreement was

                                          18
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 19 of 99




reached because Dr. Brittani L. Harmon refused to negotiate any penalty or

consequence short of Plaintiff accepting dismissal as the consequence of his

accidental submission.

                                       62.

      On or around April 19,2019, Plaintiff sent an email to Dr. Stuart Feldman

and Dr. Brittani L. Harmon where he expressed his concerns regarding the

arbitrary or capricious decision to dismiss Plaintiff before the completion of

UGA’s hearing procedures for academic dishonesty.

                                       63.

      In Plaintiff’s email to Dr. Stuart Feldman and Dr. Brittani L. Harmon on or

around April 19, 2019, Plaintiff also requested to speak with the improperly

appointed Comprehensive Exam Committee to reconsider the predetermined

dismissal decision.

                                       64.

      On or around April 19, 2010, Dr. Stuart Feldman replied back to Plaintiff

stating only, “there can be no discussion before the next hearing”.




                                         19
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 20 of 99




                                        65.

      Despite persistent requests, Plaintiff was refused audience by all CPH

faculty and administrators in accordance with Dr. Stuart Feldman’s official

position that no one should speak with Plaintiff.

                                        66.

      Dr. Stuart Feldman was acting in a prosecutorial and adverse manner to

Plaintiff, and no one else was advocating for Plaintiff or from his perspective.


                           D. CONTINUED DISCUSSION


                                        67.

      In accordance with UGA’s academic honesty policy, because no resolution

was agreed upon between Plaintiff, Dr. Brittani L. Harmon, and an appointed

facilitator, the allegations of possible plagiarism against Plaintiff were moved to a

Continued Discussion. See Exhibit F, Page 10.

                                        68.

      A Continued Discussion is a hearing before the Academic Honesty Panel

(hereafter referred to as “AHP”).




                                          20
        Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 21 of 99




                                        69.

      In accordance with UGA’s academic honesty policy, the AHP, which is a

jury of tenured or tenure-track faculty, and students, is appointed by the Office of

the Vice President for Instruction, to discuss, consider, and to deliver sanctions on

all matters related to students suspected of a violation of UGA’s academic honesty

policy. See Exhibit F, Pages 4.

                                        70.

      The AHP for allegations against a graduate student, such as Plaintiff, is

made up of at least two graduate student panelists and at least one graduate faculty

panelist. See Exhibit F, Pages 4.

                                        71.

      The AHP can only find a student has violated the academic honesty policy

when a majority of the panelists believe that the instructor, bringing the allegation

against the student, has demonstrated that it is more likely than not that a violation

of the academic honesty policy has occurred. See Exhibit F, Page 11.

                                        72.

      Academic honesty and the principle of honesty in general has within it the

premise of intentionality. A person is not being dishonest when they are in error,

because they were not intending to deceive. Thus, as Plaintiff only admitted to an

                                          21
          Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 22 of 99




unintentional error, which was perceived as plagiarism, no reasonable AHP could

find it more likely than not that he violated the academic dishonesty policy.

                                        73.

      The AHP can only impose a consequence against a student when the

majority of the panelists find the instructor, bringing the allegation of academic

misconduct against the student, has demonstrated that it is more likely than not that

a violation of the academic honesty policy has occurred. See Exhibit F, Page 11.

                                        74.

      Plaintiff received notice, dated April 25, 2019, that the hearing before the

AHP (the Continued Discussion) was scheduled for May 3, 2019 to determine the

outcome of the sole allegation of alleged plagiarism on his comprehensive exam

course.

                                        75.

      According to UGA’s Academic Honesty Policy, “When a Continued

Discussion is scheduled [(a hearing in front of the AHP)], a written notice

including a brief description of the alleged dishonesty, shall be delivered to the

student, the instructor, and the Facilitator assigned by the Office of the Vice

President for Instruction. The notice shall state the date, time and place of the

meeting.” See Exhibit F, Page 10.

                                          22
           Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 23 of 99




                                          76.

          During the hearing on May 3, 2019, in Athens, Georgia, Plaintiff solely

represented himself at the academic honesty policy hearing, while the instructor

who reported the matter of possible plagiarism against Plaintiff, and who spoke

against Plaintiff at the hearing, was Dr. Brittani L. Harmon.

                                          77.

          Plaintiff’s understanding of the process was that the forums used were

intended to enhance educational opportunities while providing appropriate

consequences, that his rights and interests would be protected, that he would have a

fair and impartial hearing, and that there would be guaranteed fundamental fairness

to all.

                                          78.

          UGA’s Academic Honesty Policy states that prior to any finding made

regarding a student’s alleged violation of the Academic Honesty Policy, the

instructor shall permit the student to complete all required academic work and shall

evaluate and grade all work except the assignment(s) involved in the accusation of

dishonesty. See Exhibit F, Page 9.




                                            23
        Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 24 of 99




                                        79.

      During Plaintiff’s Continued Discussion, Dr. Brittani L. Harmon stated that

she instructed the grading process on both written assignment questions of

Plaintiff’s comprehensive exam course halted immediately when one of the two

assignment questions was flagged for alleged plagiarism, not just the assignment

question that was flagged for alleged plagiarism, in violation of UGA’s Academic

Honesty Policy.

                                        80.

      During the hearing on May 3, 2019, Dr. Brittani L. Harmon stated that her

department would respect the decision of the Academic Honesty Panel and

welcome a speedy resolution on this “issue as timely as possible not only for the

good of the program, but for the student as well.”

                                        81.

      UGA’s Academic Honesty Policy states that only the “instructor(s) who

reported the matter have the right and responsibility to be present and to speak

truthfully at the Continued Discussion.” See Exhibit F, Page 10.

                                        82.

      UGA’s Academic Honesty Policy states that only the instructor who

reported the matter, the student believed to have violated the policy, the Facilitator,

                                          24
        Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 25 of 99




and the AHP are participants allowed to make statements and ask questions during

the Continued Discussion. See Exhibit F, Page 10.

                                        83.

      Despite UGA’s policy, and despite only Dr. Brittani L. Harmon’s name

appearing on Plaintiff’s confidential incident report as the name of the sole

instructor reporting Plaintiff’s alleged plagiarism, during the hearing on May 3,

2019, both Dr. Brittani L. Harmon and Dr. Stuart Feldman were allowed to act in a

prosecutorial role against Plaintiff and spoke of Plaintiff’s alleged plagiarism, in

violation of UGA’s Academic Honesty Policy.

                                        84.

      Despite UGA’s policy, Dr. Stuart Feldman accompanied Dr. Brittani L.

Harmon to Plaintiff’s Continued Discussion; he made statements during Plaintiff’s

Continued Discussion; and he actively advocated for Plaintiff’s dismissal during

Plaintiff’s Continued Discussion, in violation of UGA’s Academic Honesty Policy.

                                        85.

      Despite not being an instructor who reported Plaintiff’s alleged violation,

Dr. Stuart Feldman attended and presented evidence at Plaintiff’s Continued

Discussion, in violation of UGA’s Academic Honesty Policy.




                                          25
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 26 of 99




                                       86.

      Despite not being an instructor who reported Plaintiff’s alleged violation,

Dr. Stuart Feldman, as the Interim Head of UGA’s Department of HPAM and a

professor emeritus, was allowed to make statements and influence the AHP at

Plaintiff’s Continued Discussion, in violation of UGA’s Academic Honesty Policy.

                                       87.

      Even if Dr. Brittani L. Harmon considered Dr. Stuart Feldman to be her

accompanying advisor during Plaintiff’s Continued Discussion, according to

UGA’s Academic Honesty Policy, “The advisors may not address the panel or

other parties in attendance.” See Exhibit F, Page 10.

                                       88.

      Dr. Stuart Feldman did in fact address the panel and the other parties at

Plaintiff’s Continued Discussion, in violation of UGA’s Academic Honesty Policy.

                                       89.

      During the hearing on May 3, 2019, both Dr. Brittani L. Harmon and Dr.

Stuart Feldman advocated for Plaintiff to be found in violation of UGA’s academic

honesty policy.




                                         26
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 27 of 99




                                       90.

      During the hearing on May 3, 2019, both Dr. Brittani L. Harmon and Dr.

Stuart Feldman advocated for Plaintiff’s automatic dismissal, in part because of the

CPH’s DrPH automatic dismissal policy for failing two attempts of the

comprehensive exam course.

                                       91.

      During the hearing on May 3, 2019, Plaintiff showed evidence that the

alleged plagiarism that was flagged was due to an accidental submission of the

wrong document, and that the correct document that Plaintiff intended to submit

did not contain the alleged plagiarism that was flagged.

                                       92.

      The document submitted was not a document that could not have been cured

of the alleged properties of plagiarism it was said to contain, which were isolated,

de minimus, and did not constitute the bulk of the work.

                                       93.

      Quite the contrary, this issue regards a single passage or citation, depending

on how the analysis is performed, and proper attribution could have been added, or

words could have been rephrased such as not to be plagiarism.




                                         27
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 28 of 99




      E. AHP’S DECISION AT PLAINTIFF’S CONTINUED DISCUSSION


                                       94.

      On May 3, 2019, though the AHP understood that Plaintiff’s plagiarism was

unintentional, the AHP found Plaintiff in violation of plagiarism policies.

                                       95.

      On May 3, 2019, at the behest of Dr. Stuart Feldman and Dr. Brittani L.

Harmon, the AHP also found Plaintiff in violation of unauthorized assistance.

                                       96.

      On May 3, 2019, the AHP found Plaintiff in violation of unauthorized

assistance despite the hearing being solely about alleged plagiarism.

                                       97.

      On May 3, 2019, the AHP found Plaintiff in violation of unauthorized

assistance despite Plaintiff’s notice only containing the sole charge of possible

plagiarism.

                                       98.

      UGA’s Academic Honesty Policy states that if the AHP determines that a

subsequent violation occurred, the Multiple Violations Review Board will be

convened to meet with the student and the Director for Academic Honesty to



                                          28
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 29 of 99




determine additional consequences for the multiple violations. See Exhibit F, Page

11.

                                       99.

      The AHP found Plaintiff in violation of a subsequent violation, unauthorized

assistance, during Plaintiff’s hearing solely about possible plagiarism, and yet

UGA did not follow its policy of having the Multiple Violations Review Board

convene to determine additional consequences for the multiple violations, and

instead lumped all the consequences for unintentional plagiarism and unauthorized

assistance, for which Plaintiff received no notice, together during the Continued

Discussion, in violation of UGA’s Academic Honesty Policy.

                                       100.

      Plaintiff’s additional charge of unauthorized notice, of which Plaintiff had

no notice nor any opportunity to prepare a defense, has prejudiced Plaintiff and his

appeal proceedings.

                                       101.

      On May 3, 2019, the AHP did not follow Dr. Stuart Feldman and Dr.

Brittani L. Harmon’s advocacy for Plaintiff’s dismissal. Instead, the AHP

recommended a “zero grade” on the assignment and “NONE” as additional

consequences. See Exhibit G, Page 2.

                                         29
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 30 of 99




                                       102.

      UGA’s Academic Honesty Policy states that, “If the Academic Honesty

Panel finds that extraordinary circumstances warrant the imposition of a

consequence less than the minimums . . . the Academic Honesty Panel shall state in

writing the reasons for the extraordinary circumstances and why the assigned

consequence is considered appropriate.” See Exhibit F, Pages 13-14.

                                       103.

      The AHP found extraordinary circumstances in Plaintiff’s case of alleged

plagiarism, which warranted the imposition of a consequence less than the

minimums outlined in UGA’s Academic Honesty Policy of consequences that

must be assigned to a student found in violation by the AHP (See Exhibit F, Pages

13-14), and yet the AHP failed to state the reasons for the extraordinary

circumstances and why the assigned consequence of “NONE” was considered

appropriate, in violation of UGA’s Academic Honesty Policy.

                                       104.

      The AHP did not find Plaintiff’s actions warranting a “Final course grade of

F,” instead the AHP recommended a “zero grade” on the assignment question that

was flagged for plagiarism. See Exhibit F, Pages 13-14 and Exhibit G, Page 2.




                                         30
        Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 31 of 99




                      F. UGA’S DISMISSAL OF PLAINTIFF


                                        105.

      After receiving the AHP’s decision for Plaintiff to receive a zero on the

assignment question that had inadvertent misattribution, Plaintiff requested to

speak with his improperly appointed Comprehensive Exam Committee in charge

of grading Plaintiff’s exam.

                                        106.

      Plaintiff’s request to speak with the improperly appointed Comprehensive

Exam Committee in charge of grading Plaintiff’s exam was dismissed and denied

by Dr. Stuart Feldman.

                                        107.

      On May 6, 2019, not even a full workday after the AHP’s decision on May

3, 2019, Dr. Brittani L. Harmon issued Plaintiff a dismissal letter that stated

Plaintiff’s dismissal was based upon the recommendation of the Health Policy and

Management Department of the CPH, with no opportunity provided to Plaintiff to

be heard at a meaningful time and in a meaningful manner. See Exhibit H.

                                        108.

      Despite Dr. Brittani L. Harmon and Dr. Stuart Feldman failing to secure

their sought after dismissal of Plaintiff at the Continued Discussion in front of the
                                          31
          Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 32 of 99




AHP on May 3, 2019, they arbitrarily extrapolated the “zero grade” on the

assignment question of Plaintiff’s comprehensive exam course to a “Final course

grade of F” for Plaintiff’s comprehensive exam course, without grading the

assignment question that was not flagged for plagiarism, and arbitrarily

extrapolated further to Plaintiff’s automatic academic dismissal via departmental

policy.

                                       109.

      Despite UGA’s Academic Honesty Policy stating a student’s appeal of a

decision made by the AHP must be “delivered to the Office of the President of the

university within five (5) days following the date of delivery to the student of the

final decision by the Academic Honesty Panel or the Multiple Violations Review

Board” (See Exhibit F, Page 13), Plaintiff was dismissed before he could review

and even have an opportunity to appeal the AHP’s decision.

                                       110.

      Despite UGA’s Academic Honesty Policy stating prior to any finding made

regarding a student’s alleged violation of the Academic Honesty Policy, the

instructor shall permit the student to complete all required academic work and shall

evaluate and grade all work except the assignment(s) involved in the accusation of

dishonesty (See Exhibit F, Page 9), Plaintiff’s first assignment question of his

                                          32
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 33 of 99




comprehensive exam course, that was never flagged for any alleged plagiarism,

was never graded, in violation of UGA’s Academic Honesty Policy.

                                       111.

      Plaintiff’s DrPH comprehensive exam course is made up of multiple

assignment questions, was graded on a Pass/Fail scale, and a “zero grade” on one

assignment question in no way could have justly warranted an automatic failure of

the comprehensive exam course without grading the other assignment questions.

                                       112.

      According to UGA policy manuals, Dr. Stuart Feldman and Dr. Brittani L.

Harmon had no administrative authority to dismiss Plaintiff as a student from the

DrPH program.

                                       113.

      From May 3, 2019, a Friday, to May 6, 2019, a Monday, no

recommendation from the Department of HPAM was ever obtained by Dr. Brittani

L. Harmon and Dr. Stuart Feldman.

                                       114.

      There was a rush to judgment and the timing of these two events is a strong

indicator that the decision was not only arbitrary or capricious but decided

beforehand, if a recommendation of the Department of HPAM was even sought to

                                         33
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 34 of 99




begin with, in total disregard of any honest and meaningful due process for

Plaintiff. The decision was not an academic decision.

                                       115.

      The decision of assigning Plaintiff’s failing grade for his second attempt of

the comprehensive exam course was not made by Plaintiff’s never appointed

Advisory Committee.

                                       116.

      Plaintiff’s never appointed Advisory Committee did not convene after the

AHP’s decision on May 3, 2019, and prior to Plaintiff’s dismissal on May 6, 2019,

to grade and assign Plaintiff a failing grade on his second attempt at the

comprehensive exam course.

                                       117.

      Plaintiff’s failing grade on his second attempt at the comprehensive exam

course was assigned by Dr. Brittani L. Harmon and Dr. Stuart Feldman outside of

proper procedure.

                                       118.

      The Steering Committee was not convened to discuss Plaintiff’s assigned

failing grade on his second attempt at the comprehensive exam course or Dr.

Brittani L. Harmon and Dr. Stuart Feldman’s decision to dismiss Plaintiff.

                                          34
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 35 of 99




                                      119.

      Dr. Stuart Feldman and Dr. Brittani L. Harmon reached a biased and

discriminatory decision as they acted simultaneously as prosecutors and judges

during the entirety of Taylor’s dismissal proceedings at the AHP level and at the

departmental level.

                                      120.

      Plaintiff’s comprehensive exam course was to be graded by his never

assigned Advisory Committee, but never was.

                                      121.

      Dr. Stuart Feldman and Dr. Brittani L. Harmon arbitrarily and capriciously

ignored and overrode the two committees, that is, the never appointed Advisory

Committee and a Steering Committee, in their decision to assign a failing grade to

Plaintiff’s second attempt at the comprehensive exam course and dismiss Plaintiff

from the DrPH program.

                                      122.

      Dr. Stuart Feldman and Dr. Brittani L. Harmon, and not Plaintiff’s never

appointed Advisory Committee, arbitrarily and capriciously chose to assign

Plaintiff a failing grade on his second attempt of the comprehensive exam course.




                                        35
        Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 36 of 99




                                        123.

      Dr. Stuart Feldman and Dr. Brittani L. Harmon arbitrarily and capriciously

assigned Plaintiff a failing grade on his second attempt of the comprehensive exam

course based on biased administrative decision making, and not based on faculty

evaluation of his academic coursework.

                                        124.

      Plaintiff’s comprehensive exam course was never graded despite Dr. Stuart

Feldman and Dr. Brittani L. Harmon arbitrarily and capriciously assigning Plaintiff

a failing grade, and Plaintiff was only ever notified of his failure of the

comprehensive exam course by the dismissal letter he received from Dr. Brittani L.

Harmon.



                G. PLAINTIFF’S APPEAL OF UGA’S DISMISSAL


                                        125.

      Dr. Stuart Feldman and Dr. Brittani L. Harmon were present at Plaintiff’s

first appeal held by the CPH Curriculum and Academic Program Committee and at

the Education Affairs Committee.




                                           36
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 37 of 99




                                       126.

      During every step of the appeal process, Dr. Stuart Feldman and Dr. Brittani

L. Harmon used their authority and influence to cause damage to Plaintiff and to

ensure that their arbitrary or capricious decision was sustained.

                                       127.

      In his review of all UGA policies and procedures, Plaintiff was confident

that a fair and unbiased hearing would result in him being able to complete the

program, dissertate, graduate and receive his doctoral degree, and obtain

appropriate employment and remuneration in his chosen field.

                                       128.

      All of Plaintiff’s appeals of his dismissal have been denied.


         H. OTHER POLICY VIOLATIONS AND ADDITIONAL FACTS


                                       129.

      In the 2019 Spring Semester, Plaintiff was among six (6) similarly situated

doctoral students, from different UGA colleges and graduate programs, that were

referred to UGA’s Office of Academic Honesty and Integrity for alleged

plagiarism violations of UGA’s Academic Honesty Policy.




                                          37
          Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 38 of 99




                                          130.

      On information and belief, Plaintiff was the only Black student of these six

(6) doctoral students.

                                          131.

      All six (6) of the similarly situated doctoral students, including Plaintiff,

admitted responsibility for plagiarism, as plagiarism is any intentional or

unintentional submission of material facts that violates the academic honesty

policy.

                                          132.

      Plaintiff’s was the only instance where a doctoral student’s alleged

plagiarism violation was not resolved at the Facilitated Discussion stage, because

Plaintiff was a Black doctoral student.

                                          133.

          Despite UGA’s Academic Honesty Policy stating, “The forums used in

academic honesty matters are intended to enhance educational opportunities while

providing appropriate consequences when academic dishonesty occurs” (See

Exhibit F, Page 3), Plaintiff’s alleged academic dishonesty was not resolved at the

Facilitated Discussion stage because Dr. Brittani L. Harmon, as instructed by Dr.

Stuart Feldman, would not negotiate an appropriate consequence to Plaintiff’s

                                           38
        Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 39 of 99




inadvertent citation error (by his submission of the wrong document) of anything

less than Plaintiff’s arbitrary, capricious, and shocking dismissal from the DrPH

program.

                                        134.

      As previously stated, the AHP found extraordinary circumstances in

Plaintiff’s case of inadvertent “plagiarism” (by his submission of the wrong

document) that warranted the imposition of a consequence less than the minimums

outlined in UGA’s Academic Honesty Policy, and yet Dr. Brittani L. Harmon, as

instructed by Dr. Stuart Feldman, would not accept anything less than Plaintiff’s

arbitrary, capricious, and shocking dismissal from the DrPH program.

                                        135.

      Unlike Plaintiff, a Black doctoral student, none of the other five (5) similarly

situated doctoral students that truthfully admitted responsibility for plagiarism

were dismissed from UGA.

                                        136.

      Throughout Plaintiff’s doctoral studies at UGA, he repeatedly requested, as

per UGA’s written policies, that he be appointed an Advisory Committee after his

first year of doctoral studies. See Exhibit A.




                                          39
        Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 40 of 99




                                        137.

      No Advisory Committee was ever appointed to Plaintiff, in violation of

UGA’s written policies.

                                        138.

      According to UGA’s written policies, whether a student passes or fails their

comprehensive exam course is decided by the written votes of the student’s

Advisory Committee, with no more than one dissenting vote allowed in passing a

student. See Exhibit A and Exhibit B.

                                        139.

      Plaintiff was never assigned an Advisory Committee during Plaintiff’s

doctoral studies at UGA, in violation of UGA’s policies, thus, according to UGA’s

written policies, it is impossible that Plaintiff could have failed his second attempt

at the comprehensive exam course, let alone Plaintiff’s first attempt at the

comprehensive exam course, because no Advisory Committee was assigned to

Plaintiff to even vote on whether to pass or fail Plaintiff.

                                        140.

      On information and belief, of the three (3) students admitted into UGA

CPH’s DrPH program in 2015, Plaintiff, a Black male, and the second student, an




                                           40
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 41 of 99




African-American female were both denied an Advisory Committee, while the

third student, a white female, was granted an Advisory Committee.

                                       141.

      Dr. Brittani L. Harmon and Dr. Stuart Feldman violated their own policies

regarding Advisory Committees for DrPH students, without ever changing the

written policies of the DrPH program until after Plaintiff repeatedly brought this up

during his appeals after he was dismissed from the DrPH program.

                                       142.

      Dr. Brittani L. Harmon and Dr. Stuart Feldman violated their own policies

regarding Advisory Committees for DrPH students by refusing to appoint an

Advisory Committee to Plaintiff and instead relied on short-term, improperly

appointed Comprehensive Exam Committees to administer Plaintiff’s

comprehensive exam course.

                                       143.

      In Dr. Brittani L. Harmon and Dr. Stuart Feldman’s haste to change the

DrPH program’s policies after Plaintiff’s dismissal, the new policy regarding

Advisory Committees for DrPH students states that, “Upon successful completion

of the doctoral comprehensive examination and core coursework and upon

recommendation of the departmental graduate coordinator, the dean of the

                                         41
        Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 42 of 99




Graduate School shall appoint an advisory committee for the Doctor of Public

Health candidate.” See Exhibit I, Pages 1-2.

                                       144.

      In Dr. Brittani L. Harmon and Dr. Stuart Feldman’s haste to change the

DrPH program’s policies after Plaintiff’s dismissal, the DrPH Comprehensive

Examination policy is the same as when Plaintiff was a student and states,

“Following each [comprehensive] examination, written and oral, each member of

the advisory committee will cast a written vote of pass or fail on the examination.”

See Exhibit B.

                                       145.

      Thus, Dr. Brittani L. Harmon and Dr. Stuart Feldman have hastily enacted

policies that are opposed to one another: a student’s Advisory Committee is

appointed after a student completes the comprehensive exam course, but a

student’s comprehensive exam course is graded by their Advisory Committee. See

Exhibit B and Exhibit I.

                                       146.

      Thus, Dr. Brittani L. Harmon and Dr. Stuart Feldman have hastily enacted

DrPH program policies that are opposed to one another in an attempt to hide their

culpability.

                                         42
        Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 43 of 99




                                         147.

      According to UGA’s Office of the Registrar’s Attempted Courses Policy,

“All courses attempted by a student will be included on the student’s

transcript . . . .” See Exhibit C, Page 2.

                                         148.

      Despite UGA’s Attempted Course Policy, Plaintiff's transcript does not

include either his first or second attempt of the comprehensive exam course.

                                         149.

      The credits Plaintiff has earned at UGA’s DrPH program are non-

transferrable to other DrPH programs at different educational institutions, thus

Plaintiff would have to completely start over his DrPH studies at a different

educational institution.

                                         150.

      Plaintiff has suffered economic injury due to UGA’s actions with Plaintiff

having taken out loans to attend UGA for four (4) years in the amount of $72,900.

                                         151.

      Plaintiff has had to hire counsel and currently has over $42,584 in attorney’s

fees on account.




                                             43
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 44 of 99




       COUNT I - VIOLATION OF PROCEDURAL DUE PROCESS § 1983

                                        152.

      Plaintiff realleges, repeats, and incorporates by reference herein paragraphs

1 to 151.

                                        153.

      The basic requirements of procedural due process are that there must be

notice and a meaningful opportunity to be heard.

                                        154.

      Plaintiff has a right to continue his post-secondary education.

                                        155.

      Impartiality is the essence of fair judicial treatment, and fairness is the

essence of impartial judicial treatment.

                                        156.

      Plaintiff’s liberty includes his good name, reputation, honor, or integrity.

                                        157.

      Liberty has a substantive aspect which invests each person with a protected

interest in acquisition and conveyance of knowledge.

                                        158.

      For UGA to take Plaintiff’s liberty away requires due process of the law.

                                           44
        Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 45 of 99




                                        159.

      Plaintiff’s property interest in continued enrollment at UGA, a state school,

is an important entitlement protected by the Due Process Clause of the Fourteenth

Amendment.

                                        160.

      Plaintiff has a property interest to continue his doctoral studies at UGA, a

state school, and for UGA to deny this requires due process of the law.

                                        161.

      For UGA to take away substantive liberty or a property interest from

Plaintiff requires procedural due process.

                                        162.

      During Plaintiff’s Facilitated Discussion, on or around April 18, 2019,

Plaintiff was informed by Dr. Brittani L. Harmon that Dr. Stuart Feldman and the

Department of HPAM had already consciously, willfully, and intentionally made a

predetermined dismissal decision, and that Plaintiff’s admission to the accidental

“plagiarism” should warrant an automatic dismissal from the DrPH program.

                                        163.

      Thus, Plaintiff’s punishment had already been predetermined and decided

prior to Plaintiff’s academic hearings, in violation of Plaintiff’s due process rights.

                                          45
        Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 46 of 99




                                        164.

      UGA’s Academic Honesty Policy states that, “When a Continued

Discussion is scheduled [(a hearing in front of the AHP)], a written notice

including a brief description of the alleged dishonesty, shall be delivered to the

student, the instructor, and the Facilitator assigned by the Office of the Vice

President for Instruction. The notice shall state the date, time and place of

meeting.” See Exhibit F, Page 10.

                                        165.

      On May 3, 2019, the AHP found Plaintiff in violation of unauthorized

assistance despite the hearing being solely about alleged plagiarism. See Exhibit E

and Exhibit G.

                                        166.

      On May 3, 2019, the AHP found Plaintiff in violation of unauthorized

assistance despite Plaintiff’s notice only containing the sole charge of possible

plagiarism. See Exhibit E and Exhibit G.

                                        167.

      Despite Plaintiff’s notice containing the sole alleged dishonesty as being

plagiarism, the AHP found Plaintiff in violation of unauthorized assistance during

Plaintiff’s Continued Discussion, in violation of UGA’s Academic Honesty Policy.

                                          46
          Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 47 of 99




                                        168.

      Plaintiff never received notice of nor had a meaningful opportunity to be

heard for one of the academic honesty policy violations he was found to have

committed, i.e. unauthorized assistance, during his Continued Discussion

(Plaintiff’s hearing in front of the AHP).

                                        169.

      Now when applying to study at other educational institutions, Plaintiff will

be prejudiced by inquires that call for the disclosure that he was found in violation

of unauthorized assistance, a charge for which UGA never provided Plaintiff

notice.

                                        170.

      UGA’s Academic Honesty Policy states that if the AHP determines that a

subsequent violation occurred, the Multiple Violations Review Board will be

convened to meet with the student and the Director for Academic Honesty to

determine additional consequences for the multiple violations. See Exhibit F, Page

11.

                                        171.

      The AHP found Plaintiff in violation of a subsequent violation, unauthorized

assistance, and yet UGA did not follow its policy of having the Multiple Violations

                                             47
        Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 48 of 99




Review Board convene to determine additional consequences for the multiple

violations, and instead lumped all the consequences for unintentional plagiarism

and unauthorized assistance, for which Plaintiff received no notice, together during

the Continued Discussion, in violation of UGA’s Academic Honesty Policy.

                                        172.

      UGA’s Academic Honesty Policy states that only the “instructor(s) who

reported the matter have the right and responsibility to be present and to speak

truthfully at the Continued Discussion.” See Exhibit F, Page 10.

                                        173.

      UGA’s Academic Honesty Policy states that only the instructor who

reported the matter, the student believed to have violated the policy, the Facilitator,

and the AHP are the only participants allowed to make statements and ask

questions during the Continued Discussion. See Exhibit F, Page 10.

                                        174.

      Despite UGA’s policy, and despite only Dr. Brittani L. Harmon’s name

appearing on Plaintiff’s confidential incident report as the name of the sole

instructor reporting Plaintiff’s alleged plagiarism, during the hearing on May 3,

2019, both Dr. Brittani L. Harmon and Dr. Stuart Feldman were allowed to act in a




                                          48
        Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 49 of 99




prosecutorial role against Plaintiff and spoke of Plaintiff’s alleged plagiarism, in

violation of UGA’s Academic Honesty Policy.

                                        175.

      Despite UGA’s policy, Dr. Stuart Feldman accompanied Dr. Brittani L.

Harmon to Plaintiff’s Continued Discussion, Dr. Stuart Feldman made statements

during Plaintiff’s Continued Discussion, and Dr. Stuart Feldman actively

advocated for Plaintiff’s dismissal during Plaintiff’s Continued Discussion, in

violation of UGA’s Academic Honesty Policy.

                                        176.

      Despite not being an instructor who reported Plaintiff’s alleged violation,

Dr. Stuart Feldman attended and presented evidence at Plaintiff’s Continued

Discussion, in violation UGA’s Academic Honesty Policy.

                                        177.

      Despite not being an instructor who reported Plaintiff’s alleged violation,

Dr. Stuart Feldman, as the Interim Head of UGA’s Department of HPAM and a

professor emeritus, was allowed to make statements and influence the AHP at

Plaintiff’s Continued Discussion, in violation of UGA’s Academic Honesty Policy.




                                          49
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 50 of 99




                                       178.

      Even if Dr. Brittani L. Harmon considered Dr. Stuart Feldman to be her

accompanying advisor during Plaintiff’s Continued Discussion, according to

UGA’s Academic Honesty Policy, “The advisors may not address the panel or

other parties in attendance.” See Exhibit F, Page 10.

                                       179.

      Dr. Stuart Feldman did in fact address the panel and the other parties at

Plaintiff’s Continued Discussion, in violation of UGA’s Academic Honesty Policy.

                                       180.

      Plaintiff never received notice nor had a meaningful opportunity to be heard

prior to his arbitrary, capricious, or conscience shocking improper disciplinary

dismissal by Dr. Brittani L. Harmon and Dr. Stuart Feldman, disguised as an

academic dismissal based on policy.

                                       181.

      Despite Dr. Brittani L. Harmon and Dr. Stuart Feldman advocating that the

AHP assign Plaintiff a final course grade of “F” on his comprehensive exam course

and his dismissal, the AHP only ruled that Plaintiff was to receive a zero on the

assignment question where the inadvertent “plagiarism” was found.




                                         50
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 51 of 99




                                       182.

      Despite Dr. Brittani L. Harmon and Dr. Stuart Feldman failing to secure

their sought after dismissal of Plaintiff at the AHP on May 3, 2019, they arbitrarily

extrapolated the “zero grade” on the assignment question of Plaintiff’s

comprehensive exam course to a “Final course grade of F” for Plaintiff’s

comprehensive exam course, and arbitrarily extrapolated further to Plaintiff’s

automatic academic dismissal via departmental policy.

                                       183.

      Plaintiff’s DrPH comprehensive exam course is made up of multiple

assignment questions, was graded on a Pass/Fail scale, and a “zero grade” on one

assignment question in no way could have justly warranted an automatic failure of

the comprehensive exam course without grading the other questions, especially

since the assigning of a passing or failing grade was to be made by Plaintiff’s

Advisory Committee, which was never appointed to Plaintiff to begin with.

                                       184.

      Plaintiff was dismissed from UGA within a full workday after the AHP’s

decision and before Plaintiff had a meaningful opportunity to file his appeal of the

AHP’s decision that was due within five (5) days of the AHP’s decision. See

Exhibit F, Pages 12-13.

                                         51
        Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 52 of 99




                                        185.

       Plaintiff’s dismissal from UGA was clearly arbitrary, capricious, or

conscience shocking.

                                        186.

       UGA’s meted out punishment of Plaintiff’s inadvertent “plagiarism” and

unauthorized assistance, of which Plaintiff received no notice, was excessive.

                                        187.

       UGA failed to exercise professional judgment such that their decision is not

entitled to a heightened deference.

                                        188.

       Plaintiff’s dismissal was not an academic decision.

                                        189.

       Plaintiff’s dismissal was motivated by bad faith or ill will.

                                        190.

       The actions of all agents and employees of UGA alleged herein were in

furtherance of and within the scope of UGA’s business.

                                        191.

       Plaintiff has suffered economic injury due to UGAs willful and arbitrary

violation of Plaintiff’s rights.

                                          52
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 53 of 99




                                       192.

      UGA’s actions resulted in an “academic death penalty” against Plaintiff.

                                       193.

      As a result of UGA’s actions, Plaintiff has suffered actual damages, non-

economic damages, embarrassment, humiliation, emotional harm, mental and

physical pain, and anguish.

                                       194.

      As a result of UGA’s actions, Plaintiff has experienced loss of educational

opportunities, loss of employment opportunities, loss of research opportunities,

increased financial debt, and loss of future income.

                                       195.

      Plaintiff has suffered economic injury due to UGAs willful and arbitrary

denial of due process with Plaintiff having taken out loans to attend UGA for four

(4) years in the amount of $72,900.


      COUNT II - VIOLATION OF SUBSTANTIVE DUE PROCESS § 1983

                                       196.

      Plaintiff realleges, repeats, and incorporates by reference herein paragraphs

1 to 151.


                                         53
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 54 of 99




                                        197.

      The substantive due process doctrine prevents the government from

engaging in conduct that is arbitrary, capricious, or conscience shocking.

                                        198.

      Plaintiff has a right to continue his post-secondary education.

                                        199.

      Impartiality is the essence of fair judicial treatment, and fairness is the

essence of impartial judicial treatment.

                                        200.

      Plaintiff’s liberty includes his good name, reputation, honor, or integrity.

                                        201.

      For UGA to take Plaintiff’s liberty away requires due process of the law.

                                        202.

      Liberty has a substantive aspect which invests each person with a protected

interest in acquisition and conveyance of knowledge.

                                        203.

      Plaintiff’s property interest in continued enrollment at UGA, a state school,

is an important entitlement protected by the Due Process Clause of the Fourteenth

Amendment.

                                           54
        Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 55 of 99




                                        204.

      Plaintiff has a property interest to continue his doctoral studies at UGA, a

state school, and for UGA to deny this requires due process of the law.

                                        205.

      During Plaintiff’s Facilitated Discussion, on or around April 18, 2019,

Plaintiff was informed by Dr. Brittani L. Harmon that Dr. Stuart Feldman and the

Department of HPAM had already made a dismissal decision, and that Plaintiff’s

admission to the accidental “plagiarism” should warrant an automatic dismissal

from the DrPH program.

                                        206.

      Thus, Plaintiff’s punishment had already been decided prior to Plaintiff’s

academic hearings. In other words Plaintiff’s punishment preceded Plaintiff’s

hearing, in violation of Plaintiff’s due process rights.

                                        207.

      UGA’s Academic Honesty Policy states that, “When a Continued

Discussion is scheduled [(a hearing in front of the AHP)], a written notice

including a brief description of the alleged dishonesty, shall be delivered to the

student, the instructor, and the Facilitator assigned by the Office of the Vice




                                           55
        Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 56 of 99




President for Instruction. The notice shall state the date, time and place of

meeting.” See Exhibit F, Page 10.

                                        208.

      On May 3, 2019, the AHP found Plaintiff in violation of unauthorized

assistance despite the hearing being solely about alleged plagiarism. See Exhibit E

and Exhibit G.

                                        209.

      On May 3, 2019, the AHP found Plaintiff in violation of unauthorized

assistance despite Plaintiff’s notice only containing the sole charge of possible

plagiarism. See Exhibit E and Exhibit G.

                                        210.

      Despite Plaintiff’s notice containing the sole alleged dishonesty as being

plagiarism, the AHP found Plaintiff in violation of unauthorized assistance during

Plaintiff’s Continued Discussion, in violation of UGA’s Academic Honesty Policy

with Plaintiff.

                                        211.

      Plaintiff never received notice of nor had a meaningful opportunity to be

heard for one of the academic honesty policy violations he was found to have




                                          56
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 57 of 99




committed, unauthorized assistance, during his Continued Discussion (Plaintiff’s

hearing in front of the AHP).

                                       212.

      Now when applying to study at other educational institutions, Plaintiff will

be prejudiced by requests calling for disclosure that he was found in violation of

unauthorized assistance, a charge for which UGA never provided Plaintiff notice.

                                       213.

      UGA’s Academic Honesty Policy states that if the AHP determines that a

subsequent violation occurred, the Multiple Violations Review Board will be

convened to meet with the student and the Director for Academic Honesty to

determine additional consequences for the multiple violations. See Exhibit F, Page

11.

                                       214.

      The AHP found Plaintiff in violation of a subsequent violation, unauthorized

assistance, and yet UGA did not follow its policy of having the Multiple Violations

Review Board convene to determine additional consequences for the multiple

violations, and instead lumped all the consequences for unintentional “plagiarism”

and unauthorized assistance, of which Plaintiff received no notice, together during




                                         57
        Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 58 of 99




the Continued Discussion, in violation of UGA’s Academic Honesty Policy with

Plaintiff.

                                        215.

       UGA’s Academic Honesty Policy states that only the “instructor(s) who

reported the matter have the right and responsibility to be present and to speak

truthfully at the Continued Discussion.” See Exhibit F, Page 10.

                                        216.

       UGA’s Academic Honesty Policy states that the instructor who reported the

matter, the student believed to have violated the policy, the Facilitator, and the

AHP are the only participants allowed to make statements and ask questions during

the Continued Discussion. See Exhibit F, Page 10.

                                        217.

       Despite UGA’s policy, and despite only Dr. Brittani L. Harmon’s name

appearing on Plaintiff’s confidential incident report as the name of the sole

instructor reporting Plaintiff’s alleged plagiarism, during the hearing on May 3,

2019, both Dr. Brittani L. Harmon and Dr. Stuart Feldman were allowed to act in a

prosecutorial role against Plaintiff and spoke of Plaintiff’s alleged plagiarism, in

violation of UGA’s Academic Honesty Policy.




                                          58
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 59 of 99




                                       218.

      Despite UGA’s policy, Dr. Stuart Feldman accompanied Dr. Brittani L.

Harmon to Plaintiff’s Continued Discussion, Dr. Stuart Feldman made statements

during Plaintiff’s Continued Discussion, and Dr. Stuart Feldman actively

advocated for Plaintiff’s dismissal during Plaintiff’s Continued Discussion, in

violation of UGA’s Academic Honesty Policy.

                                       219.

      Despite not being an instructor who reported Plaintiff’s alleged violation,

Dr. Stuart Feldman attended and presented evidence at Plaintiff’s Continued

Discussion, in violation UGA’s Academic Honesty Policy.

                                       220.

      Despite not being an instructor who reported Plaintiff’s alleged violation,

Dr. Stuart Feldman, as the Interim Head of UGA’s Department of HPAM and a

professor emeritus, was allowed to make statements and influence the AHP at

Plaintiff’s Continued Discussion, in violation of UGA’s Academic Honesty Policy.

                                       221.

      Even if Dr. Brittani L. Harmon considered Dr. Stuart Feldman to be her

accompanying advisor during Plaintiff’s Continued Discussion, according to




                                         59
          Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 60 of 99




UGA’s Academic Honesty Policy, “The advisors may not address the panel or

other parties in attendance.” See Exhibit F, Page 10.

                                       222.

      Dr. Stuart Feldman did in fact address the panel and the other parties at

Plaintiff’s Continued Discussion, in violation of UGA’s Academic Honesty Policy.

                                       223.

      UGA’s Academic Honesty Policy states that, “If the Academic Honesty

Panel finds that extraordinary circumstances warrant the imposition of a

consequence less than the minimums . . . the Academic Honesty Panel shall state in

writing the reasons for the extraordinary circumstances and why the assigned

consequence is considered appropriate.” See Exhibit F, Pages 13-14.

                                       224.

      The AHP found extraordinary circumstances in Plaintiff’s case of alleged

plagiarism, that warranted the imposition of a consequence less than the minimums

outlined in UGA’s Academic Honesty Policy, and yet the AHP failed to state the

reasons for the extraordinary circumstances and why the assigned consequence of

“NONE” was considered appropriate, in violation of UGA’s Academic Honesty

Policy.




                                         60
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 61 of 99




                                       225.

      UGA’s Academic Honesty Policy states that prior to any finding made

regarding a student’s alleged violation of the Academic Honesty Policy, the

instructor shall permit the student to complete all required academic work and shall

evaluate and grade all work except the assignment(s) involved in the accusation of

dishonesty. See Exhibit F, Page 9.

                                       226.

      During Plaintiff’s Continued Discussion, Dr. Brittani L. Harmon stated that

she instructed the grading process on both written assignment questions of

Plaintiff’s comprehensive exam course to be halted immediately when one of the

two assignment questions was flagged for alleged plagiarism, not just the

assignment question that was flagged for alleged plagiarism, in violation of UGA’s

Academic Honesty Policy.

                                       227.

      Despite UGA’s Academic Honesty Policy stating prior to any finding made

regarding a student’s alleged violation of the Academic Honesty Policy, the

instructor shall permit the student to complete all required academic work and shall

evaluate and grade all work except the assignment(s) involved in the accusation of

dishonesty (See Exhibit F, Page 9), Plaintiff’s first assignment question of his

                                         61
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 62 of 99




comprehensive exam course, which was never flagged for any alleged plagiarism,

was never graded, in violation of UGA’s Academic Honesty Policy.

                                         228.

      Plaintiff’s DrPH comprehensive exam course is made up of multiple

assignment questions, was graded on a Pass/Fail scale, and a “zero grade” on one

assignment question in no way could have justly warranted an automatic failure of

the comprehensive exam course without grading the other assignment questions.

                                         229.

      UGA’s policy dictates that Plaintiff’s other assignment question in his

comprehensive exam course was to be graded, but Plaintiff’s other assignment

question in his comprehensive exam course was not graded at all. In failing to

grade the first question, UGA violated its own Academic Honesty Policy.

                                         230.

      Further, throughout Plaintiff’s doctoral studies at UGA, he repeatedly

requested, as per UGA’s written policies, that he be appointed an Advisory

Committee after his first year of doctoral studies. See Exhibit A.

                                         231.

      No Advisory Committee was ever appointed to Plaintiff, in violation of

UGA’s written policies with Plaintiff.

                                          62
        Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 63 of 99




                                        232.

      According to UGA’s written policies, whether a student passes or fails their

comprehensive exam course is decided by the written votes of the student’s

Advisory Committee, with no more than one dissenting vote allowed in passing a

student. See Exhibit B.

                                        233.

      Plaintiff was never assigned an Advisory Committee during Plaintiff’s

doctoral studies at UGA, in violation of UGA’s policies with Plaintiff, thus,

according to UGA’s written policies, it is impossible that Plaintiff could have

failed his second attempt at the comprehensive exam course, let alone Plaintiff’s

first attempt at the comprehensive exam course, because no Advisory Committee

was assigned to Plaintiff to even vote on whether to pass or fail Plaintiff.

                                        234.

      Despite Dr. Brittani L. Harmon and Dr. Stuart Feldman advocating that the

AHP assign Plaintiff a final course grade of “F” on his entire comprehensive exam

course and Plaintiff’s dismissal, the AHP only ruled that Plaintiff was to receive a

zero on the assignment question where the inadvertent plagiarism was found.




                                          63
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 64 of 99




                                       235.

      Despite Dr. Brittani L. Harmon and Dr. Stuart Feldman failing to secure

their sought after dismissal of Plaintiff at the AHP on May 3, 2019, they

administratively and arbitrarily extrapolated the “zero grade” on the assignment

question of Plaintiff’s comprehensive exam course to a “Final course grade of F”

for Plaintiff’s comprehensive exam course, and arbitrarily extrapolated further to

Plaintiff’s automatic academic dismissal via departmental policy.

                                       236.

      Plaintiff’s DrPH comprehensive exam course is made up of multiple

assignment questions, was graded on a Pass/Fail scale, and a “zero grade” on one

assignment question in no way could have justly warranted an automatic failure of

the comprehensive exam course without grading the other questions, especially

since the assigning of a passing or failing grade was to be made by Plaintiff’s

Advisory Committee, which was never appointed to Plaintiff to begin with.

                                       237.

      Plaintiff was dismissed from UGA within a full workday after the AHP’s

decision and before Plaintiff had an opportunity to file his appeal of the AHP’s

decision that was due within five (5) days of the AHP’s decision. See Exhibit F,

Pages 12-13.

                                         64
        Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 65 of 99




                                        238.

       Plaintiff’s dismissal from UGA was clearly arbitrary, capricious, or

conscience shocking.

                                        239.

       UGA’s meted out punishment of Plaintiff’s inadvertent plagiarism and

unauthorized assistance, of which Plaintiff received no notice, was excessive.

                                        240.

       UGA failed to exercise professional judgment such that their decision is not

entitled to a heightened deference.

                                        241.

       Plaintiff’s dismissal was not an academic decision.

                                        242.

       Plaintiff’s dismissal was motivated by bad faith or ill will.

                                        243.

       The actions of all agents and employees of UGA alleged herein were in

furtherance of and within the scope of UGA’s business.

                                        244.

       Plaintiff has suffered economic injury due to UGAs willful and arbitrary

violation of Plaintiff’s rights.

                                          65
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 66 of 99




                                       245.

      UGA’s actions resulted in an “academic death penalty” against Plaintiff.

                                       246.

      As a result of UGA’s actions, Plaintiff has suffered actual damages, non-

economic damages, embarrassment, humiliation, emotional harm, mental and

physical pain, and anguish.

                                       247.

      As a result of UGA’s actions, Plaintiff has experienced loss of educational

opportunities, loss of employment opportunities, loss of research opportunities,

increased financial debt, and loss of future income.

                                       248.

      Plaintiff has suffered economic injury due to UGAs willful and arbitrary

denial of due process with Plaintiff having taken out loans to attend UGA for four

(4) years in the amount of $72,900.


  COUNT III - RACE AND NATIONAL ORIGIN DISCRIMINATION 42 U.S.C. §
                              2000d

                                       249.

      Plaintiff realleges, repeats, and incorporates by reference herein paragraphs

1 to 151.

                                         66
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 67 of 99




                                      250.

      This race and national origin discrimination action is brought pursuant to

Title VI of the Civil Rights Act of 1964, as amended.

                                      251.

      Plaintiff is Black, and thus a member of a protected class.

                                      252.

      Plaintiff was the only Black male student in a cohort of three (3) students

admitted into UGA CPH’s DrPH program in 2015.

                                      253.

      Plaintiff chose to matriculate to UGA because of UGA CPH’s published

commitment to provide a Doctoral Advisory Committee one year into a student’s

progression into the DrPH program that will support students towards successful

completion of the doctoral program.

                                      254.

      The DrPH Advisory Committee is appointed to a student after their first year

of residence in the DrPH program and,

      “The advisory committee, in consultation with the student, is charged with
      planning the student’s program of study. It is also charged with approving
      the program of study, arranging the comprehensive written and oral
      examinations, approving a subject for the dissertation, approving the
      completed dissertation, and approving the student’s defense of his or her

                                         67
        Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 68 of 99




      research. The committee should advise the student of required research skills
      and other requirements.” See Exhibit A.

                                        255.

      Throughout Plaintiff’s doctoral studies at UGA, he repeatedly requested, as

per UGA’s written policies, that he be appointed an Advisory Committee after his

first year of doctoral studies. See Exhibit A.

                                        256.

      No Advisory Committee was ever appointed to Plaintiff, in violation of

UGA’s written policies.

                                        257.

      On information and belief, of the three (3) students admitted into UGA

CPH’s DrPH program in 2015, Plaintiff, a Black male, and the second student, an

African-American female were both denied an Advisory Committee, while the

third student, a White female, was granted an Advisory Committee.

                                        258.

      In the 2019 Spring Semester, Plaintiff was among six (6) similarly situated

doctoral students, from different UGA colleges and graduate programs, who were

referred to UGA’s Office of Academic Honesty and Integrity for alleged

plagiarism violations of UGA’s Academic Honesty Policy.


                                          68
          Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 69 of 99




                                        259.

      On information and belief, Plaintiff was the only Black student of these six

(6) doctoral students.

                                        260.

      All six (6) of the similarly situated doctoral students, including Plaintiff,

admitted responsibility for plagiarism, as plagiarism is any intentional or

unintentional submission of material facts that violates the academic honesty

policy.

                                        261.

      Plaintiff was the only instance where a doctoral student’s alleged plagiarism

violation was not resolved at the Facilitated Discussion stage, because Plaintiff was

a Black doctoral student.

                                        262.

          Despite UGA’s Academic Honesty Policy stating, “The forums used in

academic honesty matters are intended to enhance educational opportunities while

providing appropriate consequences when academic dishonesty occurs” (See

Exhibit F, Page 3), Plaintiff’s alleged academic dishonesty was not resolved at the

Facilitated Discussion stage because Dr. Brittani L. Harmon, as instructed by Dr.

Stuart Feldman, would not negotiate an appropriate consequence to Plaintiff’s

                                          69
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 70 of 99




inadvertent “plagiarism” (by his submission of the wrong document) of anything

less than Plaintiff’s arbitrary, capricious, and conscience shocking dismissal from

the DrPH program.

                                       263.

      As previously stated, the AHP found extraordinary circumstances in

Plaintiff’s case of inadvertent “plagiarism” (by his submission of the wrong

document) that warranted the imposition of a consequence less than the minimums

outlined in UGA’s Academic Honesty Policy, and yet Dr. Brittani L. Harmon, as

instructed by Dr. Stuart Feldman, would not accept anything less than Plaintiff’s

arbitrary, capricious, and conscience shocking dismissal from the DrPH program.

                                       264.

      Unlike Plaintiff, being a Black doctoral student, none of the other five (5)

similarly situated doctoral students who admitted responsibility for plagiarism

were dismissed from UGA.

                                       265.

      Plaintiff’s dismissal was not an academic decision.

                                       266.

      Plaintiff’s dismissal was motivated by bad faith or ill will.




                                         70
         Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 71 of 99




                                        267.

        Plaintiff’s dismissal was motivated by discrimination based on Plaintiff’s

race.

                                        268.

        Plaintiff’s dismissal was motivated by discrimination based on Plaintiff’s

national origin.

                                        269.

        The actions towards Plaintiff by UGA, described herein, were motivated by

discrimination based on Plaintiff’s race.

                                        270.

        The actions towards Plaintiff by UGA, described herein, were motivated by

discrimination based on Plaintiff’s national origin.

                                        271.

        The actions of all agents and employees of UGA alleged herein were in

furtherance of and within the scope of UGA’s business.

                                        272.

        Plaintiff has suffered economic injury due to UGAs willful and arbitrary

violation of Plaintiff’s rights.

                                        273.

                                            71
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 72 of 99




      UGA’s actions resulted in an “academic death penalty” against Plaintiff.

                                       274.

      As a result of UGA’s actions, Plaintiff has suffered actual damages, non-

economic damages, embarrassment, humiliation, emotional harm, mental and

physical pain, and anguish.

                                       275.

      As a result of UGA’s actions, Plaintiff has experienced loss of educational

opportunities, loss of employment opportunities, loss of research opportunities,

increased financial debt, and loss of future income.

                                       276.

      Plaintiff has suffered economic injury due to UGAs willful discrimination

against him with Plaintiff having taken out loans to attend UGA for four (4) years

in the amount of $72,900.


             COUNT IV - RACE DISCRIMINATION 42 U.S.C. § 1981

                                       277.

      Plaintiff realleges, repeats, and incorporates by reference herein paragraphs

1 to 151.




                                         72
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 73 of 99




                                      278.

      This race discrimination action is brought pursuant to 42 U.S.C. § 1981

(race), as amended.

                                      279.

      Plaintiff is Black, and thus a member of a protected class.

                                      280.

      Plaintiff was the only Black male student in a cohort of three (3) students

admitted into UGA CPH’s DrPH program in 2015.

                                      281.

      Plaintiff chose to matriculate to UGA because of UGA CPH’s published

commitment to provide a Doctoral Advisory Committee one year into a student’s

progression into the DrPH program that will support students towards successful

completion of the doctoral program.

                                      282.

      The DrPH Advisory Committee is appointed to a student after their first year

of residence in the DrPH program and,

      “The advisory committee, in consultation with the student, is charged with
      planning the student’s program of study. It is also charged with approving
      the program of study, arranging the comprehensive written and oral
      examinations, approving a subject for the dissertation, approving the
      completed dissertation, and approving the student’s defense of his or her

                                         73
        Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 74 of 99




      research. The committee should advise the student of required research skills
      and other requirements.” See Exhibit A.

                                        283.

      Throughout Plaintiff’s doctoral studies at UGA, he repeatedly requested, as

per UGA’s written policies, that he be appointed an Advisory Committee after his

first year of doctoral studies. See Exhibit A.

                                        284.

      No Advisory Committee was ever appointed to Plaintiff, in violation of

UGA’s written policies.

                                        285.

      On information and belief, of the three (3) students admitted into UGA

CPH’s DrPH program in 2015, Plaintiff, a Black male, and the second student, an

African-American female were both denied an Advisory Committee, while the

third student, a White female, was granted an Advisory Committee.

                                        286.

      In the 2019 Spring Semester, Plaintiff was among six (6) similarly situated

doctoral students, from different UGA colleges and graduate programs, who were

referred to UGA’s Office of Academic Honesty and Integrity for alleged

plagiarism violations of UGA’s Academic Honesty Policy.


                                          74
          Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 75 of 99




                                        287.

      On information and belief, Plaintiff was the only Black student of these six

(6) doctoral students.

                                        288.

      All six (6) of the similarly situated doctoral students, including Plaintiff,

admitted responsibility for plagiarism, as plagiarism is any intentional or

unintentional submission of material facts that violates the academic honesty

policy.

                                        289.

      Plaintiff was the only instance where a doctoral student’s alleged plagiarism

violation was not resolved at the Facilitated Discussion stage, because Plaintiff was

a Black doctoral student.

                                        290.

          Despite UGA’s Academic Honesty Policy stating, “The forums used in

academic honesty matters are intended to enhance educational opportunities while

providing appropriate consequences when academic dishonesty occurs” (See

Exhibit F, Page 3), Plaintiff’s alleged academic dishonesty was not resolved at the

Facilitated Discussion stage because Dr. Brittani L. Harmon, as instructed by Dr.

Stuart Feldman, would not negotiate an appropriate consequence to Plaintiff’s

                                          75
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 76 of 99




inadvertent “plagiarism” (by his submission of the wrong document) of anything

less than Plaintiff’s arbitrary, capricious, and conscience shocking dismissal from

the DrPH program.

                                       291.

      As previously stated, the AHP found extraordinary circumstances in

Plaintiff’s case of inadvertent “plagiarism” (by his submission of the wrong

document) that warranted the imposition of a consequence less than the minimums

outlined in UGA’s Academic Honesty Policy, and yet Dr. Brittani L. Harmon, as

instructed by Dr. Stuart Feldman, would not accept anything less than Plaintiff’s

arbitrary, capricious, and conscience shocking dismissal from the DrPH program.

                                       292.

      Unlike Plaintiff, being a Black doctoral student, none of the other five (5)

similarly situated doctoral students who admitted responsibility for plagiarism

were dismissed from UGA.

                                       293.

      Plaintiff’s dismissal was not an academic decision.

                                       294.

      Plaintiff’s dismissal was motivated by bad faith or ill will.




                                         76
         Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 77 of 99




                                        295.

        Plaintiff’s dismissal was motivated by discrimination based on Plaintiff’s

race.

                                        296.

        Plaintiff’s dismissal was motivated by discrimination based on Plaintiff’s

national origin.

                                        297.

        The actions towards Plaintiff by UGA, described herein, were motivated by

discrimination based on Plaintiff’s race.

                                        298.

        The actions towards Plaintiff by UGA, described herein, were motivated by

discrimination based on Plaintiff’s national origin.

                                        299.

        The actions of all agents and employees of UGA alleged herein were in

furtherance of and within the scope of UGA’s business.

                                        300.

        Plaintiff has suffered economic injury due to UGAs willful and arbitrary

violation of Plaintiff’s rights.




                                            77
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 78 of 99




                                       301.

      UGA’s actions resulted in an “academic death penalty” against Plaintiff.

                                       302.

      As a result of UGA’s actions, Plaintiff has suffered actual damages, non-

economic damages, embarrassment, humiliation, emotional harm, mental and

physical pain, and anguish.

                                       303.

      As a result of UGA’s actions, Plaintiff has experienced loss of educational

opportunities, loss of employment opportunities, loss of research opportunities,

increased financial debt, and loss of future income.

                                       304.

      Plaintiff has suffered economic injury due to UGAs willful discrimination

against him with Plaintiff having taken out loans to attend UGA for four (4) years

in the amount of $72,900.


                      COUNT V - BREACH OF CONTRACT

                                       305.

      Plaintiff realleges, repeats, and incorporates by reference herein paragraphs

1 to 151.


                                         78
        Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 79 of 99




                                        306.

      Pursuant to UGA’s published policies, procedures and other information,

Plaintiff and Defendant were in contract with one another as Plaintiff pursued his

doctoral degree.

                                        307.

      Throughout Plaintiff’s doctoral studies at UGA, he repeatedly requested, as

per UGA’s written policies, that he be appointed an Advisory Committee after his

first year of doctoral studies. See Exhibit A.

                                        308.

      No Advisory Committee was ever appointed to Plaintiff, in violation and

breach of UGA’s written policies.

                                        309.

      According to UGA’s written policies, whether a student passes or fails their

comprehensive exam course is decided by the written votes of the student’s

Advisory Committee, with no more than one dissenting vote allowed in passing a

student. See Exhibit B.

                                        310.

      Plaintiff was never assigned an Advisory Committee during Plaintiff’s

doctoral studies at UGA, in violation and breach of UGA’s policies, thus,

                                          79
        Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 80 of 99




according to UGA’s written policies, it is impossible that Plaintiff could have

failed his second attempt at the comprehensive exam course, let alone Plaintiff’s

first attempt at the comprehensive exam course, because no Advisory Committee

was assigned to Plaintiff to even vote on whether to pass or fail Plaintiff.

                                        311.

      UGA’s Academic Honesty Policy states that prior to any finding made

regarding a student’s alleged violation of the Academic Honesty Policy, the

instructor shall permit the student to complete all required academic work and shall

evaluate and grade all work except the assignment(s) involved in the accusation of

dishonesty. See Exhibit F, Page 9.

                                        312.

      During Plaintiff’s Continued Discussion, Dr. Brittani L. Harmon stated that

she instructed the grading process on both written assignment questions of

Plaintiff’s comprehensive exam course halted immediately when one of the two

assignment questions was flagged for alleged plagiarism, not just the assignment

question that was flagged for alleged plagiarism, in violation and breach of UGA’s

Academic Honesty Policy.




                                          80
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 81 of 99




                                       313.

      Despite UGA’s Academic Honesty Policy stating prior to any finding made

regarding a student’s alleged violation of the Academic Honesty Policy, the

instructor shall permit the student to complete all required academic work and shall

evaluate and grade all work except the assignment(s) involved in the accusation of

dishonesty (See Exhibit F, Page 9), Plaintiff’s first assignment question of his

comprehensive exam course, that was never flagged for any alleged plagiarism,

was never graded, in violation and breach of UGA’s Academic Honesty Policy.

                                       314.

      Plaintiff’s DrPH comprehensive exam course is made up of multiple

assignment questions, was graded on a Pass/Fail scale, and a “zero grade” on one

assignment question in no way could have justly warranted an automatic failure of

the comprehensive exam course without grading the other assignment questions.

                                       315.

      UGA’s policy dictates that Plaintiff’s other assignment questions in his

comprehensive exam course was to be graded, but Plaintiff’s other assignment

question in his comprehensive exam course was not graded at all, and in doing so,

UGA violated and breached its own Academic Honesty Policy.




                                         81
        Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 82 of 99




                                        316.

      UGA’s Academic Honesty Policy states that only the “instructor(s) who

reported the matter have the right and responsibility to be present and to speak

truthfully at the Continued Discussion.” See Exhibit F, Page 10.

                                        317.

      UGA’s Academic Honesty Policy states that the instructor who reported the

matter, the student believed to have violated the policy, the Facilitator, and the

AHP are the only participants allowed to make statements and ask questions during

the Continued Discussion. See Exhibit F, Page 10.

                                        318.

      Despite UGA’s policy, and despite only Dr. Brittani L. Harmon’s name

appearing on Plaintiff’s confidential incident report as the name of the sole

instructor reporting Plaintiff’s alleged plagiarism, during the hearing on May 3,

2019, both Dr. Brittani L. Harmon and Dr. Stuart Feldman were allowed to act in a

prosecutorial role against Plaintiff and spoke of Plaintiff’s alleged plagiarism, in

violation and breach of UGA’s Academic Honesty Policy with Plaintiff.

                                        319.

      Despite UGA’s policy, Dr. Stuart Feldman accompanied Dr. Brittani L.

Harmon to Plaintiff’s Continued Discussion, he made statements during Plaintiff’s

                                          82
        Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 83 of 99




Continued Discussion, and he actively advocated for Plaintiff’s dismissal during

Plaintiff’s Continued Discussion, in violation and breach of UGA’s Academic

Honesty Policy.

                                       320.

       Despite not being an instructor who reported Plaintiff’s alleged violation,

Dr. Stuart Feldman attended and presented evidence at Plaintiff’s Continued

Discussion, in violation and breach of UGA’s Academic Honesty Policy with

Plaintiff.

                                       321.

       Despite not being an instructor who reported Plaintiff’s alleged violation,

Dr. Stuart Feldman, as the Interim Head of UGA’s Department of HPAM and a

professor emeritus, was allowed to make statements and influence the AHP at

Plaintiff’s Continued Discussion, in violation and breach of UGA’s Academic

Honesty Policy.

                                       322.

       Even if Dr. Brittani L. Harmon considered Dr. Stuart Feldman to be her

accompanying advisor during Plaintiff’s Continued Discussion, according to

UGA’s Academic Honesty Policy, “The advisors may not address the panel or

other parties in attendance.” See Exhibit F, Page 10.

                                          83
        Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 84 of 99




                                        323.

      Dr. Stuart Feldman did in fact address the panel and the other parties at

Plaintiff’s Continued Discussion, in violation and breach of UGA’s Academic

Honesty Policy.

                                        324.

      According to UGA’s Academic Honesty Policy, “When a Continued

Discussion is scheduled [(a hearing in front of the AHP)], a written notice

including a brief description of the alleged dishonesty, shall be delivered to the

student, the instructor, and the Facilitator assigned by the Office of the Vice

President for Instruction. The notice shall state the date, time and place of the

meeting.” See Exhibit F, Page 10.

                                        325.

      On May 3, 2019, the AHP found Plaintiff in violation of unauthorized

assistance despite the hearing being solely about alleged plagiarism.

                                        326.

      On May 3, 2019, the AHP found Plaintiff in violation of unauthorized

assistance despite Plaintiff’s notice only containing the sole charge of possible

plagiarism.




                                          84
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 85 of 99




                                      327.

      Despite Plaintiff’s notice containing the sole alleged dishonesty as being

plagiarism, the AHP found Plaintiff in violation of unauthorized assistance during

Plaintiff’s Continued Discussion, in violation and breach of UGA’s Academic

Honesty Policy.

                                      328.

      Now when applying to study at other educational institutions, Plaintiff will

be prejudiced when required to disclose that he was found in violation of

unauthorized assistance, a charge for which UGA never provided Plaintiff notice.

                                      329.

      UGA’s Academic Honesty Policy states that if the AHP determines that a

subsequent violation occurred, the Multiple Violations Review Board will be

convened to meet with the student and the Director for Academic Honesty to

determine additional consequences for the multiple violations. See Exhibit F, Page

11.

                                      330.

      The AHP found Plaintiff in violation of a subsequent violation, unauthorized

assistance, and yet UGA did not follow its policy of having the Multiple Violations

Review Board convene to determine additional consequences for the multiple

                                        85
          Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 86 of 99




violations, and instead lumped all the consequences for unintentional “plagiarism”

and unauthorized assistance, for which Plaintiff received no notice, together during

the Continued Discussion, in violation and breach of UGA’s Academic Honesty

Policy.

                                      331.

      UGA’s Academic Honesty Policy states that, “If the Academic Honesty

Panel finds that extraordinary circumstances warrant the imposition of a

consequence less than the minimums . . . the Academic Honesty Panel shall state in

writing the reasons for the extraordinary circumstances and why the assigned

consequence is considered appropriate.” See Exhibit F, Pages 13-14.

                                      332.

      The AHP found extraordinary circumstances in Plaintiff’s case of alleged

plagiarism, that warranted the imposition of a consequence less than the minimums

outlined in UGA’s Academic Honesty Policy, and yet the AHP failed to state the

reasons for the extraordinary circumstances and why the assigned consequence of

“NONE” was considered appropriate, in violation and breach of UGA’s Academic

Honesty Policy.




                                         86
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 87 of 99




                                       333.

      UGA’s breach of its contract with Plaintiff was more than de minimus, UGA

failed to even maintain substantial compliance with its contract with Plaintiff, and

UGA’s actions resulted in an “academic death penalty” against Plaintiff.

                                       334.

      The actions of all agents and employees of UGA alleged herein were in

furtherance of and within the scope of UGA’s business.

                                       335.

      Plaintiff has suffered economic injury due to UGA’s breach of contract with

Plaintiff. O.C.G.A. § 13-6-2.

                                       336.

      As a result of UGA’s actions, Plaintiff has suffered actual damages, non-

economic damages, embarrassment, humiliation, emotional harm, mental and

physical pain, and anguish. O.C.G.A. § 13-6-2.

                                       337.

      As a result of UGA’s actions, Plaintiff has experienced loss of educational

opportunities, loss of employment opportunities, loss of research opportunities,

increased financial debt, and loss of future income. O.C.G.A. § 13-6-2.




                                         87
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 88 of 99




                                        338.

      Plaintiff has suffered economic injury due to UGA’s breach of contract with

Plaintiff having taken out loans to attend UGA for four (4) years in the amount of

$72,900. O.C.G.A. § 13-6-2.

                                        339.

      Due to UGA’s breach of contract with Plaintiff, UGA has taken away any

reasonable opportunity for Plaintiff to ever obtain his doctoral degree, Plaintiff has

suffered economic injury by the loss of earning capacity that would reasonably

have resulted had Plaintiff received a doctoral degree in Public Health, to be

determined at time of trial by expert testimony. O.C.G.A. § 13-6-2.


                       COUNT VI - UNJUST ENRICHMENT

                                        340.

      Plaintiff realleges, repeats, and incorporates by reference herein paragraphs

1 to 151.

                                        341.

      As an alternate theory of recovery based on a failed contract between

Plaintiff and UGA, Plaintiff pleads that UGA was unjustly enriched by Plaintiff.




                                          88
        Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 89 of 99




                                        342.

       Plaintiff conferred a benefit on UGA via his payments for his courses in the

DrPH program at UGA.

                                        343.

       Equity requires that UGA compensate the Plaintiff for this benefit.

                                        344.

       The design of UGA’s DrPH program is to prepare graduates for senior level

public health practice careers.

                                        345.

       The credits Plaintiff has earned at UGA’s DrPH program are non-

transferrable to other DrPH programs at different educational institutions, thus

Plaintiff would have to completely start over at a different educational institution.

                                        346.

       UGA’s decision to dismiss Plaintiff was arbitrary, capricious, or shocking to

the conscience of any reasonable person.

                                        347.

       Plaintiff has had to prolong his doctoral education due to the actions of

UGA.




                                          89
        Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 90 of 99




                                        348.

       UGA violated its own policies and procedures in adjudicating Plaintiff’s

alleged academic dishonesty.

                                        349.

       When applying to study at other educational institutions, Plaintiff will be

prejudiced when required to disclose that he was found in violation of

unauthorized assistance, a charge that Plaintiff never received notice of from UGA.

                                        350.

       UGA violated its own policies and procedures in dismissing Plaintiff from

the DrPH program.

                                        351.

       Plaintiff has suffered economic injury in the course of UGA’s unjust

enrichment with Plaintiff having taken out loans to attend UGA for four (4) years

in the amount of $72,900.

                                        352.

       Plaintiff has not received just compensation for the $72,900 received by

UGA.




                                          90
          Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 91 of 99




                                       353.

      The failure of UGA to not refund Plaintiff’s $72,900, especially since UGA

has dismissed Plaintiff and otherwise forever saddled him with this debt, would be

unjust.

                                       354.

      The actions of all agents and employees of UGA alleged herein were in

furtherance of and within the scope of UGA’s business.

                                       355.

      Plaintiff has suffered economic injury due to UGA’s unjust enrichment.

                                       356.

      As a result of UGA’s actions, Plaintiff has suffered actual damages, non-

economic damages, embarrassment, humiliation, emotional harm, mental and

physical pain, and anguish.

                                       357.

      As a result of UGA’s actions, Plaintiff has experienced economic and

general loss of educational opportunities, loss of employment opportunities, loss of

research opportunities, increased financial debt, and loss of future income.




                                         91
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 92 of 99




                                       358.

      Plaintiff has suffered economic injury by the loss of earning capacity that

would reasonably have resulted had Plaintiff received a doctoral degree in Public

Health, to be determined at time of trial by expert testimony.



      WHEREFORE, Plaintiff, AREBE TAYLOR requests judgment against

Defendant, BOARD OF REGENTS OF UNIVERSITY SYSTEM OF GEORGIA

d/b/a THE UNIVERSITY OF GEORGIA and that the Court:




 PRAYER - COUNT I - VIOLATION OF PROCEDURAL DUE PROCESS - 42 §
                               1983

         A) Permit Plaintiff’s claim be tried before a jury;
         B) Enter Judgment against Defendant, BOARD OF REGENTS OF THE
            UNIVERSITY SYSTEM OF GEORGIA d/b/a THE UNIVERSITY
            OF GEORGIA for its violation of 42 U.S.C. § 1983;
         C) Grant a permanent injunction against UGA prohibiting it from
            engaging the practices or policies described herein which interfere
            with, or fail to fulfill, the rights of its students;
         D) Order that UGA reinstate Plaintiff in its DrPH program;
         E) Order that UGA allow Plaintiff to retake the comprehensive exam
            course;
         F) Order that UGA designate an experienced individual who is
            responsible for ensuring student’s civil rights are not being violated as
            here;
         G) Order that UGA adopt and publish academic honesty procedures that
            incorporate appropriate due process standards;

                                         92
    Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 93 of 99




      H) Order that all agents and employees of UGA dealing with such
         matters attend training specifically for the rights and obligations of a
         post-secondary institution maintaining an academic honesty policy to
         understand the due process rights of its students, under 42 U.S.C. §
         1983, provided by experts outside of UGA;
      I) Order that all agents and employees of UGA dealing with such
         matters attend training specifically for the rights and obligations of a
         post-secondary institution maintaining an academic honesty policy to
         understand appropriate due process standards for its students, under
         42 U.S.C. § 1983, provided by experts outside of UGA;
      J) Award the Plaintiff special damages in the amount of $72,900;
      K) Award the Plaintiff damages, including but not limited to actual
         damages, consequential damages, general, non-economic damages,
         and punitive damages in an amount to be determined at time of trial;
      L) Award the Plaintiff special damages for lost earning capacity and lost
         income in an amount to be determined at time of trial by expert
         testimony;
      M) Award the Plaintiff pre- and post-judgment interest at the maximum
         rate allowed by law;
      N) Award the Plaintiff reasonable attorney's fees pursuant to 42 U.S.C. §
         1988, including litigation expenses, reasonable expert witness fees,
         and the cost of this action; and
      O) Grant such further relief as necessary to fulfill the purpose of 42
         U.S.C. § 1983 due process enforcement, or as this Court otherwise
         deems just and proper.



PRAYER - COUNT II - VIOLATION OF SUBSTANTIVE DUE PROCESS - 42 §
                              1983

      A) Permit Plaintiff’s claim be tried before a jury;
      B) Enter Judgment against Defendant, BOARD OF REGENTS OF THE
         UNIVERSITY SYSTEM OF GEORGIA d/b/a THE UNIVERSITY
         OF GEORGIA for its violation of 42 U.S.C. § 1983;
      C) Grant a permanent injunction against UGA prohibiting it from
         engaging the practices or policies described herein which interfere
         with, or fail to fulfill, the rights of its students;
                                     93
Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 94 of 99




 D) Order that UGA reinstate Plaintiff in its DrPH program;
 E) Order that UGA allow Plaintiff to retake the comprehensive exam
    course;
 F) Order that UGA designate an experienced individual who is
    responsible for ensuring student’s civil rights are not being violated as
    here;
 G) Order that UGA adopt and publish academic honesty procedures that
    incorporate appropriate due process standards;
 H) Order that all agents and employees of UGA dealing with such
    matters attend training specifically for the rights and obligations of a
    post-secondary institution maintaining an academic honesty policy to
    understand the due process rights of its students, under 42 U.S.C. §
    1983, provided by experts outside of UGA;
 I) Order that all agents and employees of UGA dealing with such
    matters attend training specifically for the rights and obligations of a
    post-secondary institution maintaining an academic honesty policy to
    understand appropriate due process standards for its students, under
    42 U.S.C. § 1983, provided by experts outside of UGA;
 J) Award the Plaintiff special damages in the amount of $72,900;
 K) Award the Plaintiff damages, including but not limited to actual
    damages, consequential damages, general, non-economic damages,
    and punitive damages in an amount to be determined at time of trial;
 L) Award the Plaintiff special damages for lost earning capacity and lost
    income in an amount to be determined at time of trial by expert
    testimony;
 M) Award the Plaintiff pre- and post-judgment interest at the maximum
    rate allowed by law;
 N) Award the Plaintiff reasonable attorney's fees pursuant to 42 U.S.C. §
    1988, including litigation expenses, reasonable expert witness fees,
    and the cost of this action; and
 O) Grant such further relief as necessary to fulfill the purpose of 42
    U.S.C. § 1983 due process enforcement, or as this Court otherwise
    deems just and proper.




                                 94
     Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 95 of 99




PRAYER - COUNT III - RACE AND NATIONAL ORIGIN DISCRIMINATION - 42
                        U.S.C. 2000d (TITLE VI)

       A) Permit Plaintiff’s claim be tried before a jury;
       B) Enter Judgment against Defendant, BOARD OF REGENTS OF THE
          UNIVERSITY SYSTEM OF GEORGIA d/b/a THE UNIVERSITY
          OF GEORGIA for its violation of 42 U.S.C. § 2000d (Title VI);
       C) Grant a permanent injunction against UGA prohibiting it from
          engaging in any practice or policy which interferes such as here with,
          or fails to fulfill, the rights of its students of protected classes;
       D) Order that UGA reinstate Plaintiff in its DrPH program;
       E) Order that UGA allow Plaintiff to retake the comprehensive exam
          course;
       F) Order that UGA designate an experienced individual who is
          responsible for ensuring rights of students in protected classes are not
          being violated;
       G) Order that all agents and employees of UGA dealing with such
          matters attend training specifically on the rights and obligations of a
          post-secondary institution to understand the rights of its students,
          under 42 U.S.C. § 2000d (Title VI), provided by experts outside of
          UGA;
       H) Award the Plaintiff special damages in the amount of $72,900;
       I) Award the Plaintiff damages, including but not limited to actual
          damages, consequential damages, general, and non-economic
          damages in an amount to be determined at time of trial;
       J) Award the Plaintiff special damages for lost earning capacity and lost
          income in an amount to be determined at time of trial by expert
          testimony;
       K) Award the Plaintiff pre- and post-judgment interest at the maximum
          rate allowed by law;
       L) Award the Plaintiff reasonable attorney's fees pursuant to 42 U.S.C. §
          1988, including litigation expenses, reasonable expert witness fees,
          and the cost of this action; and
       M) Grant such further relief as necessary to fulfill the purpose of 42
          U.S.C. § 2000d (Title VI), or as this Court otherwise deems just and
          proper.


                                      95
Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 96 of 99




PRAYER - COUNT IV - RACE DISCRIMINATION 42 U.S.C. 1981

 A) Permit Plaintiff’s claim be tried before a jury;
 B) Enter Judgment against Defendant, BOARD OF REGENTS OF THE
    UNIVERSITY SYSTEM OF GEORGIA d/b/a THE UNIVERSITY
    OF GEORGIA for its violation of 42 U.S.C. § 1981;
 C) Grant a permanent injunction against UGA prohibiting it from
    engaging in any practice or policy which interferes such as here with,
    or fails to fulfill, the rights of its students of protected classes;
 D) Order that UGA reinstate Plaintiff in its DrPH program;
 E) Order that UGA allow Plaintiff to retake the comprehensive exam
    course;
 F) Order that UGA designate an experienced individual who is
    responsible for ensuring rights of students in protected classes are not
    being violated;
 G) Order that all agents and employees of UGA dealing with such
    matters attend training specifically on the rights and obligations of a
    post-secondary institution to understand the rights of its students,
    under 42 U.S.C. § 1981, provided by experts outside of UGA;
 H) Award the Plaintiff special damages in the amount of $72,900;
 I) Award the Plaintiff damages, including but not limited to actual
    damages, consequential damages, general, punitive and non-economic
    damages in an amount to be determined at time of trial;
 J) Award the Plaintiff special damages for lost earning capacity and lost
    income in an amount to be determined at time of trial by expert
    testimony;
 K) Award the Plaintiff pre- and post-judgment interest at the maximum
    rate allowed by law;
 L) Award the Plaintiff reasonable attorney's fees pursuant to 42 U.S.C. §
    1988, including litigation expenses, reasonable expert witness fees,
    and the cost of this action; and
 M) Grant such further relief as necessary to fulfill the purpose of 42
    U.S.C. § 1981, or as this Court otherwise deems just and proper.




                                96
Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 97 of 99




        PRAYER - COUNT V - BREACH OF CONTRACT

 A) Permit Plaintiff’s claim be tried before a jury;
 B) That Judgment be entered against Defendant, BOARD OF REGENTS
    OF THE UNIVERSITY SYSTEM OF GEORGIA d/b/a THE
    UNIVERSITY OF GEORGIA. for its breach of contract;
 C) Order that UGA reinstate Plaintiff in its DrPH program;
 D) Order that UGA allow Plaintiff to retake the comprehensive exam
    course;
 E) Award the Plaintiff special damages in the amount of $72,900;
 F) Award the Plaintiff damages, including but not limited to actual
    damages, consequential damages, general, and non-economic
    damages in an amount to be determined at time of trial;
 G) Award the Plaintiff special damages for lost earning capacity and lost
    income in an amount to be determined at time of trial by expert
    testimony;
 H) Award the Plaintiff pre- and post-judgment interest at the maximum
    rate allowed by law;
 I) Award the Plaintiff reasonable attorney's fees pursuant to O.C.G.A. §
    13-6-11, including litigation expenses, reasonable expert witness fees,
    and the cost of this action; and
 J) Grant such other and further relief as the Court deems just and proper.


        PRAYER - COUNT VI - UNJUST ENRICHMENT

 A) Permit Plaintiff’s claim be tried before a jury;
 B) That Judgment be entered against Defendant, BOARD OF REGENTS
    OF THE UNIVERSITY SYSTEM OF GEORGIA d/b/a THE
    UNIVERSITY OF GEORGIA for its unjust enrichment;
 C) Award the Plaintiff special damages in the amount of $72,900;
 D) Award the Plaintiff pre- and post-judgment interest at the maximum
    rate allowed by law;
 E) Award the Plaintiff reasonable attorney's fees, including litigation
    expenses, reasonable expert witness fees, and the cost of this action;
    and
 F) Grant such other and further relief as the Court deems just and proper.

                                97
      Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 98 of 99




            This 14th day of December, 2020.


/s/ Drew Mosley                         /s/ Wallace M. Berry
Drew Mosley                             Wallace M. Berry
Counsel for Plaintiff                   Counsel for Plaintiff
GA Bar #: 526406                        GA Bar #: 055668

DREW MOSLEY, LLC                        BERRY LAW, LLC
279 W. Crogan St.                       368 West Pike St., Ste. 203
Lawrenceville, GA 30046                 Lawrenceville, GA 30046
O: (678) 225-0098                       Office (678) 442-1126
F: (678) 221-0230                       Fax (678) 374-6023
drew@mlawmail.com                       Wallace@BerryLawGA.com




                                      98
       Case 1:20-cv-05048-MLB Document 1 Filed 12/14/20 Page 99 of 99




                        LOCAL RULE CERTIFICATION

      Undersigned counsel attests that this document was prepared in Times New

Roman, 14-point font that complies with this Court’s Rules.



      Respectfully submitted this 14th day of December, 2020.



/s/ Drew Mosley                          /s/ Wallace M. Berry
Drew Mosley                              Wallace M. Berry
Counsel for Plaintiff                    Counsel for Plaintiff
GA Bar #: 526406                         GA Bar #: 055668

DREW MOSLEY, LLC                         BERRY LAW, LLC
279 W. Crogan St.                        368 West Pike St., Ste. 203
Lawrenceville, GA 30046                  Lawrenceville, GA 30046
O: (678) 225-0098                        Office (678) 442-1126
F: (678) 221-0230                        Fax (678) 374-6023
drew@mlawmail.com                        Wallace@BerryLawGA.com




                                        99
